DETAILED ACTION
1.		The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
2.		Due to the preliminary amendments filed on 02/04/2021, Claims 1-18 have been canceled. Claims 19-38 have been examined in this application. This communication is the first action on the merits.

Priority
3.		The Examiner has noted the Applicants claiming Priority from Continuation of Application Case #13/837,300 filed on 03/15/2013 and the continuation of application Case #16/434,749 filed on 06/07/2019. Application #16/434,749 which is the continuation of Application Case #13/837,300 filed on 03/15/2013 is the earliest effective filing date applicable for this case. 

IDS Statements
4.		The information disclosure statement filed on 02/04/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 

Double Patenting
5.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.		Claims 19, 26-29 and 36-38 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-4 and 15-17 of US Patent #10,846,636 B2 (app # 16/434,749).
Although the claims at issue are not identical, they are not patentably distinct from each other because Independent Claim 1 of Patent # 10,846,636 B2 and Independent Claim 19 of the instant application receipt substantially similar limitations. The claims of the instant application are broader and would read on the narrower version of the claims in the referenced patent. The claims at issue are not patentably distinct from each other because the claims of the instant application are obvious variants of the claims of US Patent #10,846,636 B2 (app # 16/434,749).
Additionally, elimination of an element or its functions is deemed to be obvious in light of prior art teachings of at least the recited element or its functions (see In re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963)), thereby rendering the elimination of any elements recited in the claims of the referenced patent (that are not recited in the instant claims) obvious.
Examiner recommends to Applicant to file a Terminal Disclaimer (TD) to obviate this non-provisional non-statutory double patenting rejection.
Present Claims of Case #17/101,464
US Patent #10,846,636 B2 of Case #16/434,749


A system, comprising:

one or more servers comprising at least one processor and memory;

a first module executed by the one or more servers to manage a data structure configured with a plurality of classes that indicate an activity corresponding to each of a plurality of entities, the data structure comprising information in a single format;

the first module executed by the one or more servers to manage, in one or more line items of the data structure, a first item having a first item description and a first class corresponding to at least one of the plurality of classes, the first class indicating item association with one or more modules;

the one or more servers providing an interface for:

a first application program interface (API) to convey information between the first module and a first external module executed by the one or more servers,



a third API to convey information between the first module and external databases, wherein each of the first external module, the second external module, and the external databases are configured to convey information between one another via the interface;

a second module of a plurality of modules executed by the one or more servers to:

retrieve, from the data structure, the one or more line items comprising the first item description of the first item managed by the first module, the first item description including a first information in the single format corresponding to a sales opportunity for a first entity of the plurality of entities;

identify, based on the first item description, that the first class includes a second item;

select, from the plurality of modules, based on the first class including the second item comprising a second item description, a third module of the plurality of modules configured to interface with the first module, the third module configured to generate a service ticket corresponding to the sales opportunity;

transmit, to the third module, the first item description of the first item in the single format to enable the third module to create the service ticket corresponding to the sales opportunity; and

the third module executed by the one or more servers to:

create, responsive to receiving the first item description of the first item, the service ticket;

access the data structure in the memory managed by the first module executed by the one or more servers; and


modify, by the third module, the one or more line items for the first item in the data structure with an updated item description including second information from the service ticket to synchronize the second module with the third module such that the first information matches the second information.




A system, comprising:

one or more servers comprising at least one processor and memory;

a first module executed by the one or more servers to manage a data structure configured with a plurality of classes that indicate an activity corresponding to each of a plurality of entities, the data structure comprising information in a single format;


the first module executed by the one or more servers to manage, in one or more line items of the data structure, a first item having a first item description and a first class corresponding to at least one of the plurality of classes, the first class indicating item association with one or more modules;


the one or more servers providing an interface for:

a first application program interface (API) to convey information between the first module and a first external module executed by the one or more servers,




a third API to convey information between the first module and external databases, wherein each of the first external module, the second external module, and the external databases are configured to convey information between one another via the interface;


a second module of a plurality of modules executed by the one or more servers to:

retrieve, via an interface of the second module, from the data structure, the one or more line items comprising the first item description of the first item managed by the first module, the first item description including a first information in the single format;



identify, based on the first item description, that the first class includes a second item;


select, from the plurality of modules, based on the first class including the second item comprising a second item description, a third module of the plurality of modules configured to interface with the first module;





transmit, to the third module, the first item description of the first item in the single format to enable the third module to create an invoice; and



the third module executed by the one or more servers to:


create, responsive to receiving the first item description of the first item, the invoice;

access, via an interface of the third module, the data structure in the memory managed by the first module executed by the one or more servers; and

modify, via the interface of the third module, the one or more line items for the first item in the data structure with an updated item description including second information from the invoice to synchronize the second module with the third module such that the first information matches the second information.

items to be purchased and delivered to the first entity, and a third class to describe services performed by a second entity.
services performed by a first entity, a third class to describe items to be purchased and delivered to a second entity, and a fourth class to describe actions performed periodically for a third entity.


interface with a fourth API to convey information between the first module and a third external module executed by the one or more servers; and

configure the first external module, the second external module, the third external module, and the external databases to convey information between each other via a respective API that interfaces with the first module to reduce a number of APIs used to communicate information and reduce data propagation errors.


Claim #3. The system of claim 1, wherein the one or more servers are configured to:

interface with a fourth API to convey information between the first module and a third external module executed by the one or more servers; and

configure the first external module, the second external module, the third external module, and the external databases to convey information between each other via a respective API that interfaces with the first module to reduce a number of APIs used to communicate information and reduce data propagation errors.
 



Claim #28: The system of claim 19, wherein the second module is configured to:

select a template from a plurality of templates in the memory; and

generate, based on the template, a list of the one or more line items corresponding to the 



select a template from a plurality of templates in the memory; and

generate, based on the template, a list of the one or more line items corresponding to the 



managing, by a first module executed by one or more servers comprising at least one processor and memory, a data structure configured with a plurality of classes that indicate an activity corresponding to each of a plurality of entities, the data structure comprising information in a single format;

managing, by the first module, in one or more line items of the data structure, a first item having a first item description and a first class corresponding to at least one of the plurality of classes, the first class indicating item association with one or more modules;

providing, by the one or more servers, an interface for:
a first application program interface (API) to convey information between the first module and a first external module executed by the one or more servers,

a second API to convey information between the first module and a second external module executed by the one or more servers, and


a third API to convey information between the first module and external databases, wherein each of the first external module, the second external module, and the external databases are configured to convey information between one another via the interface;

retrieving, by a second module of a plurality of modules executed by the one or more servers, from the data structure, the one or more line items comprising the first item description of the first item managed by the first module, the first item description including a first information in the single format corresponding to a sales opportunity for a first entity of the plurality of entities;

identifying, by the second module, based on the first item description, that the first class includes a second item;

selecting, by the second module, based on the first class including the second item comprising a second item description, a third module from the plurality of modules configured to interface with the first module, the third module configured to generate a service ticket corresponding to the sales opportunity;

the service ticket corresponding to the sales opportunity; and

creating, by the third module, responsive to receiving the first item description of the first item, the service ticket;

accessing, by the third module, the data structure in the memory managed by the first module executed by the one or more servers; and

modifying, by the third module, the one or more line items for the first item in the data structure with an updated item description including second information from the service ticket to synchronize the second module with the third module such that the first information matches the second information.



Claim #36: The method of claim 29, wherein the plurality of classes of the first module comprises a second class to describe items to be purchased and delivered to the first entity, and a third class to describe services performed by a second entity.




managing, by a first module executed by one or more servers, a data structure configured with a plurality of classes that indicate an activity corresponding to each of a plurality of entities, the data structure comprising information in a single format;


managing, by the first module, in one or more line items of the data structure, a first item having a first item description and a first class corresponding to at least one of the plurality of classes, the first class indicating item association with one or more modules;

conveying, by a first application program interface (API) provided by the one or more servers, information between the first module and a first external module executed by the one or more servers;


conveying, by a second API provided by the one or more servers, information between the first module and a second external module executed by the one or more servers;

conveying, by a third API provided by the one or more servers, information between the first module and external databases, wherein each of the first external module, the second external module, and the external databases are configured to convey information between one another via the interface;

retrieving, by a second module of a plurality of modules executed by the one or more servers, via an interface of the second module, from the data structure, the one or more line items comprising the first item description of the first item managed by the first module, the first item description including a first information in the single format;


identifying, by the second module based on the first item description, that the first class includes a second item;

selecting, by the second module from the plurality of modules, based on the first class including the second item comprising a second item description, a third module of the plurality of modules configured to interface with the first module;



an invoice; and


creating, by the third module responsive to receiving the first item description of the first item, the invoice;

accessing, by the third module via an interface of the third module, the data structure in the memory managed by the first module executed by the one or more servers; and

modifying, by the third module via the interface of the third module, the one or more line items for the first item in the data structure with an updated item description including second information from the invoice to synchronize the second module with the third module such that the first information matches the second information.

 Claim #15. The method of claim 14, wherein the plurality of classes of the first module comprises a second class to describe services performed by a first entity, a third class to describe items to be purchased and delivered to a second entity, and a fourth class to describe actions performed periodically for a third entity.


interfacing, by the one or more servers, with a fourth API to convey information between the first module and a third external module executed by the one or more servers; and

configuring, by the one or more servers, the first external module, the second external module, the third external module, and the external databases to convey information between each other via a respective API that interfaces with the first module to reduce a number of APIs used to communicate information and reduce data propagation errors.

Claim #16: The method of claim 14, comprising:

interfacing with a fourth API to convey information between the first module and a third external module executed by the one or more servers; and

configuring the first external module, the second external module, the third external module, and the external databases to convey information between each other via a respective API that interfaces with the first module to reduce a number of APIs used to communicate information and reduce data propagation errors.

Claim #38: The method of claim 29, comprising:

selecting, by the second module, a template from a plurality of templates in the memory; and

generating, by the second module based on the template, a list of the one or more line items corresponding to the template to provide for at least one of the plurality of 



selecting a template from a plurality of templates in the memory; and


generating, based on the template, a list of the one or more line items corresponding to the template to provide for at least one of the plurality of entities, each line item comprising an item description and a class.



Examiner Comments regarding 35 USC § 101
7.		Examiner notes at a minimum, that Claims 19-38 are patent eligible with respect to step 2a prong 2 over 35 U.S.C. § 101. The claims are directed to the technological improvement that provides a system and method of reducing data propagation errors between modules via a shared resource. The claims recite a technical solution to a technical problem when different software system attempt to communicate with one another with a separate interface between each pair of systems. The claimed technical solution, by providing an API interfacing with product data module and other business modules, reduce the number of necessary interfaces and facilities communication between modules on different devices, which increase reliability while reducing runtime errors, failures, amount of memory and storage used, and conserves computing resources. 
		Therefore, Examiner deems Claims 19-38 provide limitations that are indicative of integration into a practical application by providing improvements to the technology or technical field (see MPEP § 2106.05 (a)), and thus patent eligible over step 2a prong 2 of the 35 U.S.C. § 101 guidance.

Examining Claims with Respect to Prior Art
8.		Examiner interprets based upon the claim limitations that there is no disclosure in the existing prior art or any new art that teaches or discloses the features particularly in Independent Claims 19 and 29
	- the third module executed by the one or more servers to:
	create, responsive to receiving the first item description of the first item, the service ticket;
	- access the data structure in the memory managed by the first module executed by the one or more servers; and
	- modify, by the third module, the one or more line items for the first item in the data structure with an updated item description including second information from the service ticket to synchronize the second module with the third module such that the first information matches the second information.
		Therefore, the prior art for Claims 19-38 are overcome.
		The closest prior arts of record are:
US 2007/0192362 A1 - Caballero
US 2013/0110667 A1 – DeBusk
		Regarding the Caballero reference, Caballero teaches that the Product Configurator and 	the Pricing Configurator can be invoked from the quote workflows to select products and services, 	configure any components of the products and services, and to provide an estimate of the cost 	for the products and services. The Product Configurator and Pricing Configurators can be external 	to complex order processing system. Configurators supplied by third parties can be accessed via 	an application program interface (API).  When a customer requests a quote to change their service 	profile, the information from an asset table is transferred to a quote table. Multiple assets, 	quotes, and orders can be associated with a customer, and the tables provide information 	regarding the status of each asset, quote, and order. The data structure also includes information 	regarding whether a price type of a product or service item is a one-time charge, recurring, or 	usage-based.
However, Caballero reference both individually and as a whole doesn’t teach or suggest the following:
	- the third module executed by the one or more servers to:
	create, responsive to receiving the first item description of the first item, the service ticket;
	- access the data structure in the memory managed by the first module executed by the one or more servers; and
	- modify, by the third module, the one or more line items for the first item in the data structure with an updated item description including second information from the service ticket to synchronize the second module with the third module such that the first information matches the second information.
		Regarding the DeBusk reference, DeBusk teaches that the quoting module of the PACK management application 22, a customer may request that the service provider issue a quote for a PACK and the customer may view previously submitted quote requests. Fig. 5 depicts a process for requesting a quote using the quoting module. Using a browser application running on the customer computer, a user logs into the PACK management application running on service provider server via the Internet, and selects the customer account(s) for which a quote is to be requested. In one preferred embodiment, this selection is made using a dropdown list displayed 
However, DeBusk reference both individually and as a whole doesn’t teach or suggest the following:
	- the third module executed by the one or more servers to:
	create, responsive to receiving the first item description of the first item, the service ticket;
	- access the data structure in the memory managed by the first module executed by the one or more servers; and
	- modify, by the third module, the one or more line items for the first item in the data structure with an updated item description including second information from the service ticket to synchronize the second module with the third module such that the first information matches the second information.
Therefore when taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modification would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/DERICK J HOLZMACHER/Patent Examiner, Art Unit 3623                                                                                                                                                                                                        
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683